internal_revenue_service number release date index number ----------------------------- ------------------------------------------------ ----------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc corp b03 plr-117500-14 date date taxpayer state a public charity x y z date dear ---------------- ------------------------------------------------ --------------------- --------------------------------- ------------------------------- -------------------------- ------ ------------------------------------------------ we respond to your letter dated date on behalf of taxpayer that requests rulings under sec_301 and sec_305 of the internal_revenue_code_of_1986 as amended the code the information submitted in that letter is summarized below facts taxpayer is a state a corporation that has approximately x shares of common_stock issued and outstanding taxpayer stock held by a total of y shareholders with no single shareholder except public charity owning more than z percent of the taxpayer stock taxpayer stock is not publicly traded on any established_securities_market taxpayer intends to elect under sec_856 of the code to be treated as a real_estate plr-117500-14 investment_trust reit effective date the first reit taxable_year taxpayer represents that it does not have a dividend_reinvestment_plan drip and does not have any convertible debt instruments or preferred_stock outstanding in connection with the reit election prior to the end of the first reit taxable_year taxpayer proposes to make one or more distributions to its shareholders with respect to their taxpayer stock of its earnings_and_profits that were or will be accumulated by taxpayer for all taxable periods ending prior to the first reit taxable_year as required by sec_857 the proposed distributions taxpayer intends to provide each shareholder with an election to receive the shareholder’s share of the proposed distributions in the form of i cash ii taxpayer stock or iii a combination of both cash and taxpayer stock if a shareholder fails to make a valid election by the election deadline that shareholder will be deemed to have made an election to receive only taxpayer stock taxpayer also intends to place a limit on the aggregate amount of cash to be distributed in the proposed distributions cash will comprise at least percent of the proposed distributions the cash limitation any cash paid in lieu of fractional shares will not count towards the cash limitation if the cash component of the proposed distributions is oversubscribed each shareholder electing to receive all cash will receive a percentage of cash equal to the percentage used in the cash limitation a pro_rata amount of cash available after allocating to each shareholder electing to receive cash an amount of cash equal to the lesser_of the amount of cash the shareholder elected to receive or a percentage of cash equal to the percentage used in the cash limitation and the balance of the shareholder’s distribution in taxpayer stock in no event will any shareholder electing to receive cash receive less cash than the lesser_of the amount of cash requested or the percentage used in the cash limitation of the shareholder’s entire distribution taxpayer intends to make the proposed distributions before the end of the first reit taxable_year the calculation of the number of shares to be received by any shareholder will be determined as of a date not more than days before the record_date of the proposed distributions based upon appraisals of taxpayer’s assets and liabilities as approved by the taxpayer’s board_of directors and is designed to equate in value the number of shares to be received with the amount of money that could be received instead in addition taxpayer intends to secure a third-party valuation of its stock based solely on the information submitted and the representations made we rule as follows rulings plr-117500-14 all of the cash and taxpayer stock to be distributed in the proposed distributions by taxpayer to holders of taxpayer stock will be treated as a distribution_of_property with respect to its stock to which sec_301 and sec_305 apply provided a taxpayer elects to be taxed as and qualifies as a reit as of the first reit taxable_year and b the proposed distributions occur prior to the end of the first reit taxable_year the amount of the distribution paid in stock is the fair_market_value of such stock on the date of distribution sec_1_305-1 of the income_tax regulations caveats rulings concerning the proposed distributions are void and we do not express any opinion on the tax consequences of the proposed distributions if the proposed distributions are not completed by the end of the first reit taxable_year except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above holdings in particular we express no opinion on i whether taxpayer will qualify as a reit under part ii of subchapter_m of chapter of the code ii whether the proposed distributions will satisfy the requirements of sec_857 of the code or iii whether the proposed distributions constitute preferential dividends under sec_562 of the code furthermore we do not express any opinion as to the reasonableness of taxpayer's stock valuation method procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-117500-14 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely filiz a serbes chief branch office of associate chief_counsel corporate
